Name: 2005/446/EC: Decision of the Representatives of the Governments of the Member States meeting within the Council of 30 May 2005 setting the deadline for the commitment of the funds of the 9th European Development Fund (EDF)
 Type: Decision
 Subject Matter: budget;  cooperation policy;  financial institutions and credit;  EU institutions and European civil service
 Date Published: 2005-06-18; 2006-06-16

 18.6.2005 EN Official Journal of the European Union L 156/19 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES MEETING WITHIN THE COUNCIL of 30 May 2005 setting the deadline for the commitment of the funds of the 9th European Development Fund (EDF) (2005/446/EC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, MEETING WITHIN THE COUNCIL, Having regard to the Treaty establishing the European Community, Having regard to the proposal from the Commission, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States, of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1), hereinafter referred to as the Partnership Agreement, Having regard to the Internal Agreement between Representatives of the Governments of the Member States, meeting within the Council, on the financing and administration of community aid under the financial protocol to the ACP-EC Partnership Agreement (2), hereinafter referred to as the Internal Agreement, and in particular Article 2(4) thereof, Whereas: (1) Point 5 of Annex I (Financial Protocol) of the Partnership Agreement provides that the overall amount of the Financial Protocol, supplemented by the balances transferred from previous EDFs, covers the period 2000 to 2007. (2) Point 7 of the said Annex and Article 2(3) of the Internal Agreement provide for an assessment of the degree to which the funds have been committed and disbursed as a basis for evaluating the need for new resources after the expiry of the existing Financial Protocol. (3) The EU Declaration on the Financial Protocol, attached as Declaration XVIII to the Partnership Agreement, specifies that, in evaluating the need for new resources, full account should also be taken of the date beyond which the funds of the 9th EDF will no longer be committed. (4) It is therefore necessary, according to Article 2(4) of the Internal Agreement, to set, before the expiry of the 9th EDF, the date, which could be reviewed if need be, beyond which the funds of the 9th EDF may no longer be committed, HAVE DECIDED AS FOLLOWS: Article 1 The date beyond which the funds of the 9th EDF managed by the Commission, the interest subsidies managed by the European Investment Bank (EIB) and the revenue accruing from the interest on these appropriations will not be committed, shall be set at 31 December 2007. This date could be reviewed if need be. Article 2 The amount allocated to finance the Investment Facility as a revolving fund, and managed by the EIB, shall not be affected by this Decision. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 30 May 2005. On behalf of the Governments of the Member States The President F. BODEN (1) OJ L 317, 15.12.2000, p. 3. Agreement as last amended by Decision No 2/2004 of the ACP-EC Council of Ministers (OJ L 297, 22.9.2004, p. 18). (2) OJ L 317, 15.12.2000, p. 355.